Title: To Thomas Jefferson from John Vaughan, 6 August 1805
From: Vaughan, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philad. 6 Aug 1805
                  
                  Having for the Philosophical Society, Subscribed for the Musœum of Natural History, published at Paris, I have just recieved the 29 No. in which M Cuvier treats of the Subjeit of Magalonix as described by you giving his own Theory from the Plaster Casts sent by Mr Peale—Concieving it probable this No had not reached you, & that you would be gratified by a sight of it, I have by this post enclosed it, requesting as it is one of a Set, that it may be returned to me as Soon as you have done with it, that I may hand it to the Society. I remain with the greatest respect, Sir. 
                  Your friend & Serv
                  
                     Jn Vaughan 
                     
                  
               